Citation Nr: 1134801	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  94-29 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for type II diabetes mellitus with nonproliferative diabetic retinopathy, right eye.  

2.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person, or by being housebound.


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to February 1968.  He was awarded the Combat Infantryman Badge, among other decorations, in connection with his service in Vietnam. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 1999 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont, which, in pertinent part, denied entitlement to SMC because of the need for regular aid and attendance, or by being housebound.  

In February 2001, the Board remanded the claim for SMC, and in June 2002, it denied the appeal.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2006, the Court issued a memorandum decision that vacated and remanded the Board's decision with regard to SMC.

In September 1993 the Veteran testified before a Veterans Law Judge sitting at the RO.  A transcript of the hearing is of record.  The Veterans Law Judge who conducted this hearing is no longer employed by the Board.  Pursuant to 38 C.F.R. § 20.707 (2010), the Veterans Law Judge, or Board member, who conducts a hearing shall participate in making the final determination of the claim.  An August 2006 letter informed the Veteran that he had the opportunity to have another hearing; however, in a September 2006 response the Veteran, through his then representative, indicated that he did not desire another hearing.

In a March 2008 rating decision, the RO granted service connection for type II diabetes mellitus associated with herbicide exposure and assigned a 20 percent disability rating effective September 27, 2007.  The Veteran perfected his appeals.  In a February 2011 rating decision, the RO also granted service connection for nonproliferative diabetic retinopathy of the right eye, effective September 8, 2010 and considered it as a complication of diabetes mellitus.  

In a December 2010 letter to the RO, the Veteran's attorney, Robert Chisholm, advised VA that he was no longer representing the Veteran.  A copy of the notice was sent to the Veteran.  The withdrawal was made prior to recertification of the appeal to the Board.  See 38 C.F.R. § 20.608(a) (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its March 2006 decision, the Court held that the Board had erred in relying on a June 2001 VA examination.  The Court found that the June 2001 VA examiner failed to discuss whether the Veteran was "substantially confined" to his home.  The Board, in turn, remanded the Veteran's claim to afford the Veteran an adequate VA examination.  

The VA examiner was asked to provide an opinion as to whether the Veteran was substantially confined to his dwelling or the immediate premises as a direct result of his service connected disabilities, that is, did these disabilities cause him to be unable leave the house in order to earn an income.  See Hartness v. Nicholson, 20 Vet. App. 216 (2006).  

The Veteran was afforded a March 2008 VA examination in which the examiner opined that the Veteran was not substantially confined to his dwelling, as by his own description, he owned a car, which he drove.  He also did his own shopping at least part of the time.  

He stated that he rarely went anywhere unless he absolutely had to because he had too much anxiety and attributed this to his post traumatic stress disorder (PTSD).  The examiner then stated that whether the need to earn an income would constitute "absolutely having to," and whether the Veteran's PTSD and related anxiety would cause him to be unable to leave the house frequently enough on a regular basis or for long enough periods to earn an income, she was unable to determine without mere speculation.  The Court has held that where an examiner reports that opinions cannot be provided without resort to speculation, it is necessary for the examiner to provide reasons why this is so and to determine whether there is additional information that could enable the examiner to provide the necessary opinion or whether the inability to provide the opinion was based on the limits of medical knowledge.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  

The examiner did not explain why she was unable to provide the necessary opinion.

VA treatment records dated from April 29 to April 30, 2010 from White River Junction reveal that the Veteran underwent diabetic teleretinal imaging for diabetic retinopathy at a VA facility in Boston.  The records reported to "refer to inter-facility consult for results".  On July 2010 VA diabetes examination, it was noted that the Veteran had undergone an eye examination on April 30, 2010 in Boston (apparently at a VA facility) and that it did not show diabetic retinopathy.  Inasmuch as blindness is a potential basis to receive SMC based on the need for aid and attendance, the eye results of the eye evaluation are relevant to that claim as well as to the appeal of the initial rating for diabetes.  VA has an obligation to seek these records.  38 U.S.C.A. § 5103A(b)-(c) (West 2002); 38 C.F.R. § 3.159(c) (2010).

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) should obtain records of the April 30, 2010, eye evaluation reportedly conducted at a VA facility in Boston.

2.  Schedule the Veteran for a VA aid and attendance/housebound examination to determine whether his service connected disabilities render him housebound or unable to independently perform the daily functions of self-care on a regular basis.  The examiner should review the claims file and note such review in the examination report or in an addendum.

The examiner should opine whether, as a result of service connected disabilities, the Veteran requires assistance on a regular basis to: dress or undress himself, or keep himself ordinarily clean and presentable; adjust frequently any special prosthetic or orthopedic appliances; feed himself through to loss of coordination of upper extremities or through extreme weakness; attend to the wants of nature; or to protect himself from the hazards or dangers incident to his daily environment.

The examiner should also opine as to whether the Veteran is substantially confined to his dwelling or the immediate premises as a direct result of his service connected disabilities, that is, do these disabilities would cause him to be unable leave his home in order to earn an income.

The examiner should provide a rationale for this opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered or whether the inability was based on the limits of medical knowledge.

If additional evidence is needed, pursuant to a response from an opinion provider above, the appropriate steps should be taken to obtain such evidence or the reasons and bases for not doing so should be clearly set forth.

The examiner is advised that Veteran and other laypersons are competent to report personal observations of the Veteran's symptoms and treatment, and such reports must be considered in formulating any opinions.

If the examiner rejects the lay reports of the Veteran and other laypersons, he or she should provide the reason(s) for doing so.

3.  The opinion should be reviewed to ensure that it contains the information requested in this remand and is otherwise complete.

4.  If any benefit on appeal remains denied, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


